DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The phrase “anchor means capable of connecting the at least one bundle of straps” in claim 1 invokes 112(f) due to its means plus function structure.  The corresponding structure includes at least one anchor point as described, for example, in paragraph [0018] of the instant published application and in claim 3.  Since sufficient structure is presented in claim 3, 112(f) is not invoked for the anchoring means limitation in claim 3.   Similarly, the phrase “a connection means capable of being progressively destroyed” in claim 1 invokes 112(f) due to its means plus function structure.  The corresponding structure includes a tearing connection as described in claim 4.  Since sufficient structure is presented in claim 4, 112(f) is not invoked for the connection means limitation in claim 4.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1, 3, 10.  The phrase “the anchoring means” in line 4 from the bottom of claim 1 is indefinite.  The claim previously recited “at least one anchoring means” which may include one or more anchoring means.  It is unclear whether Applicant intends to limit the at least one anchoring means to one anchoring means or to refer back to the previously recited at least one anchoring means.  A similar issue exists in claims 3 and 10.
Re: claims 1 and 15.  The phrase “the strap” in lines 2-3 from the bottom of claim 1 is indefinite.  It is unclear to the Examiner whether Applicant intends to limit the previously recited at least one strap to a single strap or not.  A similar issue exists in claim 15
Re: claims 1, 2, and 8.  The phrase “the bundle of straps” in line 2 of claim 2 is indefinite.  The claim previously recited “at least one bundle of straps” which may include one or more bundle of straps.  It is unclear whether Applicant intends to limit the at least one bundle of straps to one bundle of straps or to refer back to the previously recited at least one bundle of straps.  A similar issue exists in claims 1 and 8.

Re: claims 1, 10, and 15.  The phrase “the second strand” is indefinite.  The claim previously recited “at least one second strand” which may include one or more second strands.  It is unclear whether Applicant intends to limit the at least one second 
The remaining claims are indefinite due to their dependency from one of claims 1 and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-8910302 (WO’302).
Re: claims 1, 4-7, 10, 12, 15, and 16.  WO’302 shows in figure 1 a device for absorbing kinetic energy of a moving body or vehicle as set forth in the title comprising:
at least one bundle of straps shown in the area of element 8 formed by at least one strap 8 comprising at least one first strand 11 and at least one second strand 10 secured by a connection means capable of being progressively destroyed by a tensile 
Re: claim 2.  WO’302 shows in figure 1 the limitation wherein the bundle of straps comprises at least one first strap of which element 11 forms a part of and at least one second strap of which element 10 forms a part of.
Re: claim 8.  WO’302 shows in figure 1 the limitation wherein the bundle of straps is arranged in a conditioning chamber 9.
Re: claim 13.  WO’302 shows in figure 1 the device further comprising a plurality of bundles of straps i.e. the straps 10, 11 on the left of element 1 and on the right of element 1 that includes the at least one bundle of straps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’302 in view of CA-2522893 (CA’893).
CA’893 teaches in claim 5 set forth in the English machine translation the use of a bag for holding cords that is forms a vacuum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cord or strap holding bag of WO’302 to have a vacuum, in view of the teachings of CA’893, in order to provide a means of protecting the straps from the environment to help prevent premature wear.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’302 in view of FR-2734544 (FR’544).
FR’544 teaches in the beginning of the description set forth in the English machine translation the use of a container used to carry items being either flexible or rigid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the strap carrying bag of WO’302 to have been rigid, in view of the teachings of FR’544, in order to provide a means of protecting the strap from premature wear due to collisions with the bag.
Allowable Subject Matter
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent or patent application: 2002/0085880 to Schneider et al., 5113981 to Lantz, GB-2136915, and GB-1313153 teach the use of similar devices with shock absorbing straps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






mmb
March 12, 2022
/MELODY M BURCH/           Primary Examiner, Art Unit 3657